Citation Nr: 1811295	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erythrocytosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from January 1973 to January 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2011, the RO, in relevant part, denied entitlement to service connection for hypertension, tinnitus and coronary artery disease.  The Veteran filed a Notice of Disagreement in August 2012.  In March 2013, the RO denied entitlement to service connection for erythrocytosis.  The Veteran filed a Notice of Disagreement in February 2014.  A Statement of the Case was issued in June 2014.  In August 2014, the Veteran filed his Substantive Appeal with respect to the issues of tinnitus, hypertension and erythrocytosis and requested a videoconference hearing before the Board.

In December 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the claims file.

The issues of entitlement to service connection for hypertension and erythrocytosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's tinnitus was incurred in or a result of active duty service.
CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for tinnitus as a result of in-service noise exposures.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a present diagnosis of tinnitus.  As such, the dispositive issue is whether the Veteran's tinnitus is etiologically related to active duty service.

The Veteran worked as an aircraft mechanic during active duty service.  In his December 2017 hearing, he reported an incident in which an air compressor exploded close to his head, which disrupted his hearing immediately.  Since that day, the Veteran reported experiencing ringing in his ears.  The Veteran's service treatment records from November 1974 corroborate his report of an air compressor exploding near his head.  He additionally described the usual duties of an aircraft mechanic on the flight line, stating that much of his work occurred in close proximity to aircraft as they launched.  According to the Veteran, noise exposure was continuous throughout his active duty service.  The Board acknowledges that the Veteran experienced in-service noise exposure, as evinced by his military operational specialty and lay statements regarding the nature of his work.

The Veteran underwent a VA audiology examination in April 2013.  According to that report, the Veteran identified onset of tinnitus approximately five to six years prior to the examination.  As a result, the examiner determined that it was less likely than not that his tinnitus was related to active duty service.

In April 2017, a VA Medical Center (VAMC) treatment record reports that the Veteran informed an audiologist that his tinnitus started when he got out of the Air Force.  In November 2017, a private audiologist reviewed the Veteran's file and concluded that his tinnitus was at least as likely as not related to noise exposure during active duty service.

In a December 2017 VA audiology examination, the Veteran reported that his tinnitus started following discharge from the Air Force.  The examiner, however, concluded that, due to unreliable test results, the Veteran's tinnitus was less likely than not related to active duty service.

The evidence of record reflects consistent reports by the Veteran that his tinnitus began during active duty service, and continued after discharge.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board concludes that the Veteran's tinnitus was incurred in active duty service.  It has been conceded that he was exposed to noise in-service.  The Veteran reported a ringing in his ears that began during active duty and continued after discharge.  The Veteran is competent to testify as to onset of a condition such a tinnitus, and did so repeatedly through the record.  As such, the Board may place more probative weight on the Veteran's statement regarding onset than the opinion of the VA examination reports.  As the evidence of record stands in relative equipoise, the benefit of the doubt is resolved in favor of the Veteran.  Service connection for tinnitus is warranted.
	
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, remand is necessary to adjudicate the remaining issues on appeal.

The Veteran's August 1976 separation examination reports both high blood pressure and elevated hematocrit (HCT) in the Veteran's blood.  Subsequent testing supported a diagnosis of erythrocytosis with consistently elevated levels of HCT.  Unfortunately, as the Veteran reported in his hearing testimony, he was not provided with treatment for either of these conditions due to his pending discharge.  Medical evidence of record does not reflect a continued diagnosis of erythrocytosis, though the Veteran reported that testing for the condition was never conducted as he was not advised to seek follow up treatment for the condition, and such testing is typically prohibitively expensive.  His treatment records do, however, reflect ongoing problems with elevated blood pressure, leading to a diagnosis of hypertension.  

The RO denied both of these claims without affording a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), sets a low bar to afford an examination for a claimed service-connected condition.  An initial in-service diagnosis, or indications of relevant symptomatology either beginning in service or associated with a service-connected disability is a sufficient indication that the conditions are related to service.  As the Veteran contends that these two disabilities were began during active duty service, as shown in his separation examination and subsequent post-service treatment records.  As such, examinations must be afforded on remand in order to properly assess the etiologies of these claimed disabilities.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative in order to identify any outstanding private treatment records regarding his hypertension and erythrocytosis.  If private providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the private treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the etiology of his hypertension and erythrocytosis.  The examiner must review the entire claims file, including a copy of this remand.  The examiner should consider any and all lay statements regarding observable symptomatology, as well as past diagnoses.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service? 

(b)  List any and all blood disorders with which the Veteran is presently diagnosed, to include testing for erythrocytosis.

(c)  For each diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's blood disorder began during active service, is related to an incident of service, or began within one year after discharge from active service?

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


